Citation Nr: 1630754	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability manifested by facial deformity (claimed as an enlarged nose), to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a dental disability, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a left inguinal hernia, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD), to include as due to exposure to ionizing radiation.

5. Entitlement to service connection for a disability manifested by facial deformity (claimed as swollen eyes), to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a skin disability, to include a painful lump on the upper chest, to include as due to exposure to ionizing radiation.
7.  Entitlement to service connection for hair loss (with loss of feeling on head), to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for a right arm disability, to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for a disability manifested by pain and tightness in the head and neck, to include as due to exposure to ionizing radiation.

10.  Entitlement to service connection for bilateral leg numbness, to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for bilateral foot and toe numbness and swelling, to include as due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1956 to May 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In September 2005, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  [By March 2012 correspondence, the Veteran was advised of his right for a hearing before the VLJ who would decide his appeal. He did not respond, and it is assumed that he does not desire another hearing.]  In February 2006, November 2009, May 2012, and November 2015, these matters were remanded for additional development (by VLJs other than the undersigned).  The case is now assigned to the undersigned.  The appeal originally included claims of service connection for a right inguinal hernia and a right shoulder disability.  A March 2015 rating decision granted service connection for such disabilities, and those matters are no longer on appeal.

Several of the claims on appeal were subjects of a January 2002 unappealed rating decision.  Since then, service department records, including an August 1999 dose estimate, that were not associated with the record in January 2002 have been associated with the record.  Accordingly, these issues must be reviewed de novo.  See 38 C.F.R. § 3.156(c) (2015).

The issues of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) (see August 2003 treating nurse's statement); and service connection for a right knee disability (see November 2003 notice of disagreement); left shoulder and bilateral buttock disabilities (see September 2005 Board hearing testimony); and a psychiatric disability, allergic rhinitis, and a low back disability (see April 2015 statement) have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over such issues, and they are referred to the AOJ for appropriate action.  The Veteran also listed numerous complaints and problems in a December 2012 statement.  The statement is not clear as to what disabilities he seeks to have service-connected and does not clearly describe a theory (or theories) of entitlement to service connection for such disabilities.  These matters are referred to the AOJ to seek clarification and appropriate action thereafter.  38 C.F.R. 19.9(b) (2015); see 79 Fed. Reg. 57,660  (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19 , and 20 (2015)).  Further, the May 2012 Board remand referred to the AOJ the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by urinary frequency.  As there is no indication that the AOJ has acted on the referral, this issue is again referred to the AOJ for appropriate action.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for: a disability manifested by swollen eyes, a skin disability, to include a lump on chest, hair loss, a right arm disability, a disability manifested by pain and tightness in the head and neck, and disabilities manifested by bilateral leg, foot, and toe numbness are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by facial deformity (claimed as an enlarged nose).

2.  A left inguinal hernia was not manifested during active service or for many years thereafter, and is not shown to be related to service/exposure to ionizing radiation therein.

3.  A dental disability was not manifested during active service or for many years thereafter, and is not shown to be related to the Veteran's service/exposure to ionizing radiation therein.

4.  A stomach disability, to include GERD, was not manifested during service or for many years thereafter, and is not shown to be related to the Veteran's service/exposure to ionizing radiation therein.




CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by facial deformity (claimed as an enlarged nose) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§  3.102, 3.303, 3.304 (2015).

2.  Service connection for a left inguinal hernia is not warranted.  38 U.S.C.A.       §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

3.  Service connection for a dental disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

4.  Service connection for a stomach disability, to include GERD, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters on May 2003, March and October 2006, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are unavailable.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Many of the Veteran's postservice treatment records have been secured.  His January 1, 1958, to December 31, 1969, VA treatment records are unavailable.  See November 2010 VA Formal Finding of Unavailability memo regarding outpatient treatment records.   A January 2010 letter advised the Veteran to submit identifying information and authorizations for VA to obtain treatment records from any private physicians who have provided him treatment for the disabilities at issue.  He has not replied, and has not alleged that any available pertinent records are outstanding.   

The November 2009 Board remand requested that the Veteran's Social Security Administration (SSA) records be secured.  In February 2010, SSA advised the RO that the Veteran's SSA file had been destroyed.

Pursuant to the Board's February 2006, November 2009, and May 2012 remands, the RO arranged for VA general and skin examinations in May 2009, a VA digestive conditions examinations in June 2010, a VA dental examination in June 2012, a VA neck examination in August 2012, a VA skin examination in October 2012, and a VA general examination in November 2012.  The Board finds that these examinations, cumulatively, are adequate for adjudication of the claims that are being addressed on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Pursuant to the Board's November 2015 remand, the RO obtained updated dose estimates from the Defense Threat Reduction Agency (DTRA). The RO's actions have substantially complied with the February 2006, November 2009, May 2012, and November 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A.              § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes, as pertinent here, onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R.                  § 3.309(d)(3)(ii)(D)(2). The Veteran has been identified as a participant in Operation PLUMBBOB (1957), and is acknowledged to have participated in a "radiation risk activity"..  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

As previously noted, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R.               § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).

Moreover, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

At the outset, the evidence of record shows that the Veteran was exposed to radiation, if even minimally, in service.  See March 2007 Dose Assessment by DTRA.  However, no claimed disability addressed on the merits herein is a disease subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309(d) and none is listed as a radiogenic disease under 38 C.F.R. § 3.311.  While he previously contended that his disabilities are as a result of radiation exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Jandreau, 492 F.3d at 1377.  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation. Id; see also Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  He has not submitted any evidence supporting that any disability addressed on the merits herein is subject to the provisions of 38 C.F.R.   §§ 3.309 or 3.311.  Accordingly, the Board turns to the question of whether the Veteran's disabilities are related to his service on a direct basis.  See Combee, 34 F.3d at 1039.

Disability Manifested by Facial Deformity (Claimed as an Enlarged Nose)

The Veteran claims that he has an enlarged nose due to his exposure to radiation.  VA treatment records note that he describes his nose as "ugly" and "enlarged."  A September 2002 VA optometry record notes the Veteran complained of a swollen nose secondary to radiation exposure.  VA treatment records in October 2003, January 2004, and January 2005 show a diagnosis of body dysmorphia in relation to his complaints of an enlarged nose.
Pursuant to the Board's February 2006 remand, the RO arranged for a May 2009 VA general examination.  During the examination, the Veteran reported that his nose became deformed in the late 1990s.  He requested plastic surgery but the VA denied his request.  He complained that his nose was large and swollen and was not that way before.  The examiner noted a prior diagnosis of body dysmorphia related to the Veteran's nose/face.  It was noted that the Veteran's nose was not painful, red, or erythematous, but caused him social embarrassment.  A disability related to the Veteran's complaint of an enlarged nose was not diagnosed. 

Pursuant to the Board's May 2012 remand, the RO arranged for a November 2012 VA general examination.   On examination, the Veteran complained that he had some sense of depression of the skull over the forehead.  The examiner was unable to palpate or visualize the claimed defect and noted that the Veteran's skull appeared normal, with normal bony orbits and normal nose externally/normal septum internally.  The examiner noted a normal facial physiognomy with no visible/palpable deformity and opined that it is unlikely that the Veteran has a facial deformity due to his radiation exposure.

Based on the Veteran's VA treatment records and the results of the May 2009 and November 2012 VA general examinations, the Board finds that the preponderance of the evidence is against a finding that he has (or has had) an enlarged nose facial deformity disability, as claimed.  Consequently, there is no valid claim of service connection for such disability, and the appeal in this matter must be denied.  Brammer, 3 Vet. App. at 225.  

Loss of Teeth and Left Inguinal Hernia

VA treatment records show that the Veteran has lost teeth.  See VA treatment records in September 1977, March, June, and November 2002, October 2003, April and November 2004, January, September, and December 2005, and February 2007.

On May 2009 VA dental examination, pursuant to the Board's February 2006 remand, the Veteran reported that "later in life," his teeth began to fall out and that he thought he might have had pyorrhea.  Examination found the Veteran to be edentulous with an impacted tooth and complete maxillary and mandibular dentures.  The examiner indicated that he could not provide an opinion as to the cause of the Veteran's loss of teeth.

On June 2012 VA dental examination, pursuant to the Board's May 2012 remand, the Veteran reported that his teeth began coming loose in the mid-1960s.  He reported he had all of his teeth extracted by 1978.  He related that he had never had his teeth cleaned at a dental office and only brushed his teeth with baking soda.  He had full upper and lower dentures.  The examiner opined that the Veteran's teeth were likely extracted much later than in the late 1970s and that his loss of teeth was not due to service but due to a lack of dental care.

Regarding the Veteran's claim of service connection for a left inguinal hernia, the Board notes that a March 2015 rating decision granted service connection for right hernia based on the Veteran's testimony that such hernia appeared in service and was surgically repaired shortly after service.  A September 1977 VA treatment record notes a probable direct left inguinal hernia.

On May 2009 VA general examination, pursuant to the Board's February 2006 remand, the Veteran stated that he underwent a left inguinal hernia repair in 1958 while in service and then a right herniorrhaphy in 1969.  (Other than on this examination, he has consistently reported that the right hernia appeared in service and that a left hernia occurred postservice.)  He reported intermittent pain, particularly on the right side, since that time.  The diagnosis was status post bilateral herniorrhaphy, without functional impairment.  The examiner opined that the hernias were not due to exposure to radiation.

On June 2010 VA digestive examination, pursuant to the Board's November 2009 remand, the Veteran reported that a right inguinal hernia developed in basic training and that he later developed a left inguinal hernia in 1968-69 (while lifting a crate in a 7-Up factory).  (In September 2005 hearing testimony, he confirmed that his left inguinal hernia occurred in the course of his postservice employment.)  He denied any recurrence and did not have a hernia on examination.  The examiner noted that the Veteran's left hernia was adequately repaired with good function and without recurrence.

Pursuant to the Board's May 2012 remand, the RO arranged for a May 2012 VA hernia examination.  On examination, no hernia was detected.  The examiner opined that it was less likely that the Veteran's left hernia was due to service or to his exposure to radiation, but was rather due to "strictly physical factors" that occurred postservice.

The Veteran has not provided any evidence to show that his dental disability (loss of all teeth) and postoperative left inguinal hernia are somehow related to his service. Combee, 34 F.3d 1039 (Fed. Cir. 1994). There is no indication in his postservice medical records that either could be directly related to service (or to exposure to radiation).  The May 2012 VA hernia examiner attributed the Veteran's left hernia to "strictly physical factors" that occurred postservice (and a postservice lifting injury resulting in a left inguinal hernia is noted in the record).  The June 2012 VA dental examiner specifically attributed the Veteran's tooth disability to lack of dental care.  Because there is no competent evidence in the record that otherwise links his dental disability or left inguinal hernia (diagnosed many years postservice) to a disease, injury, or event in service, the preponderance of the evidence is against these claims seeking service connection, and the appeal in these matters must be denied.

GERD

The Veteran claims that he has a stomach disability (with nausea) that is due his exposure to ionizing radiation in service.  As is noted above, such claimed disability is not a disease subject to presumptive service connection under 38 C.F.R. § 3.309(d) and is not a radiogenic disease under 38 C.F.R. § 3.311.  The Veteran has not submitted any evidence in support of his contention that such is due to exposure to radiation. The Board now turns to the question of whether this claimed disability is related to his service on a direct basis.  Combee, 34 F.3d at 1039.

The first postservice complaint of abdominal pain in the record is in the report of September 1977 VA treatment.  The Veteran complained of epigastric abdominal pain that was present for several months.  He described nausea at times without vomiting. Acute gastritis was diagnosed.

A July 1979 VA hospital record notes that the Veteran was admitted because of microscopic hematuria on urinalysis.  During his admission, he complained that, two weeks prior to admission, he experienced an "acute onset" of a sharp knifelike lower abdominal pain that radiated down to his testicles bilaterally, which was accompanied with nausea, vomiting, flatulence, belching, difficulty in starting a stream, fever, and chills.  This lasted for approximately six hours.  The hospital record notes that he was seen at a hospital where nasogastric tube was placed and Maalox was prescribed.  Thereafter, an upper gastrointestinal workup was found to be within normal limits. 

A November 1981 VA treatment record notes the Veteran complained of abdominal pain off and on for four weeks, accompanied by nausea but not vomiting.  It was noted that he had a history of lower abdominal pain since 1979.  

During October 2002 VA treatment, the Veteran complained of abdominal pain for the past 50 years.

In September 2005 testimony before the Board, the Veteran related that his stomach problems and nausea began postservice, although he could not identify the year.

On May 2009 VA general examination, the Veteran described abdominal pain and feeling more or less nauseated.  He complained of indigestion and heartburn on a frequent basis.  The examiner noted than a December 2000 upper gastrointestinal series with barium swallow was negative for ulcer disease.

On November 2012 VA esophageal examination, the Veteran reported a normal upper endoscopy in 1998.  Esophageal reflux was diagnosed, by history.  His symptoms were considered mild and consisted of infrequent episodes of epigastric distress, reflux, and nausea.  His treatment mostly consisted of food avoidance measures.  He denied any upper gastrointestinal or reflux symptoms during or following service, and reported that his reflux symptoms developed only in the past 15 or so years.  The examiner noted that the Veteran's GERD is less likely related to exposure to radiation and less likely related to service given the "lengthy-years long lag time."

Although there is some question as to whether the November 2012 VA esophageal examiner reviewed the Veteran's earlier treatment records, the Board finds that the rationale he provided is adequate given the totality of circumstances, specifically as the Veteran's earliest treatment record in September 1977 does not show that he complained of abdominal symptoms for years, but rather for several months.  Likewise, during treatment in July 1979, the Veteran reported abdominal symptoms that lasted for six hours.  Accordingly, the Board finds that the November 2012 examiner's opinion that it is less likely that the Veteran's GERD is due to service based on the "lengthy-years long lag time" to be adequate.  

As noted above, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, in this instance, to the extent that the Veteran suggests he has had continuous abdominal problems since service, there are contemporaneous records - including his own statements during treatment in September 1977 and July 1979, along with the results of a normal upper gastrointestinal workup in July 1979 - that contradict the Veteran's contention, years later, that he has experienced a continuity of symptomatology since service.  See Struck v. Brown, 9 Vet. App. 145   (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  The Board notes that by his own inconsistent reports regarding the duration of his abdominal complaints, the Veteran's recollections are shown to be unreliable.  Furthermore, self-interest may be playing a role in the more recent statements that place onset of the complaints in service.  See Pond v. West, 12 Vet. App. 24, 25 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a stomach disability, to include GERD, and that the appeal in this matter must be denied.


ORDER

Service connection for a disability manifested by facial deformity (an enlarged nose) is denied.

Service connection for a dental disability is denied.

Service connection for a postoperative left inguinal hernia is denied.

Service connection for a stomach disability, to include GERD, is denied.


REMAND

A review of the record found that further development remains necessary for proper appellate consideration of the claims remaining on appeal, particularly in light of VA's heightened duty to assist in this case.  The Board finds that because there has not been substantial compliance with previous remand instructions, another remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Eye Disability

The Veteran contends that he has an eye disability that is due to his exposure to ionizing radiation in service.  On January 2000 VA treatment, he complained that his eyes had been swollen since he was exposed to radiation.  On November 2004 VA treatment, the Veteran reported that he had an eye infection in service.  At his September 2005 hearing before the Board, he testified that, in the 1980s mucous shut his eyes, and on June 2010 VA treatment, he reported lid crusting and eye irritation over the last 20 years.

The Veteran's treatment records show multiple diagnoses, including dry eyes, mild meibomian gland dysfunction (MGD), madarosis, eyelid swelling, and blepharitis.  Several VA treatment records note that the Veteran's dry eyes are likely secondary to a history of exposure to radiation.  See February and October 2008 and June 2010 VA treatment records.

On May 2009 VA general examination, the Veteran complained of swollen eyelids.  He reported he received multiple treatments for eyelid infections from the 1970s to the mid-1990s.  On examination, there was mild swelling of the eyelids and no sign of inflammation or infection.  The examiner did not offer an opinion regarding the etiology of the Veteran's eye disability.

On April 2009 VA skin diseases examination, the examiner noted that there was decreased thickness of the Veteran's eyebrows and eyelashes, with some swelling of the upper and lower eyelids.  Diagnoses included eyelid swelling, and blepharitis.  The examiner did not offer an opinion regarding the etiology of the Veteran's eye disability but suggested an ophthalmologic referral.  There is no indication that the AOJ thereafter arranged for the Veteran to be examined by an ophthalmologist. A remand for such examination is necessary.

Skin Disability, to Include Lump on Chest, and Hair Loss

In September 2005 testimony before the Board, the Veteran related that he first noticed a lump on his chest after service, either in the early 1960s or "earlier than that."  On May 2009 VA general examination, he reported having a lump on his left upper chest "for years," beginning in 1967 or so.  He stated that the lump hurts and is somewhat tender, but that he has not received any treatment, or surgical evaluation for it.  No diagnosis was made; the examiner did not offer an opinion regarding the etiology of the lump on the chest.  

On October 2012 VA dermatology examination, the Veteran complained of an intermittent lesion on his upper chest.  On examination, his scalp was noted to be shaved with no scales or redness seen.  Occasional folliculitis on the chest was diagnosed.  The examiner opined that this is a "common skin condition[] which [is] not etiologically tied to radiation exposure.  Thus, there is no evidence [this is] related to service."  

The Board finds that the October 2012 VA examiner's opinion is inadequate for rating purposes as it does not include rationale for the opinion that the lump on the Veteran's chest is not etiologically related to exposure to radiation or to service (and does not identify other etiological factors).  Consequently, another examination to secure an adequate advisory medical opinion is needed.
 
The Veteran has consistently maintained that his hair began to fall out during service.  At the September 2005 hearing before the Board, he testified that discoloration and pigmentation, including white spots, on his skin began to appear in the 1960s.  A July 1979 VA treatment record notes that the Veteran had no skin rashes but did have a decrease in hair over the crown of his head, without patchy alopecia.  On April 1996 VA treatment, he complained about his skin and hair.  Possible seborrheic dermatitis was diagnosed.

In an undated statement (received in July 2000), a VA treating physician opined that the Veteran's seborrheic dermatitis "could have been caused by his exposure [to ionizing radiation] during active military services (sic)."  This opinion is stated in speculative terms (could have been) and lacks the specificity needed to be persuasively probative.

On February 2008 VA treatment, the Veteran reported that his skin disability began following his exposure to nuclear radiation (and that his hair began to fall out at about the same time).  He also reported that his face was burned from use of coal tar shampoo to his face.  On examination, areas of seborrheic dermatitis that were covered up with makeup, which the Veteran refused to remove, were noted.  The examiner noted that the Veteran's scalp was closely shaved with no apparent redness, scale, or hyperpigmentation; that his eyebrows were covered with makeup and, although they may be hypopigmented or pink, this was not observed; and that there was no apparent scale, redness, or hyper or hypopigmentation visible.  The examiner stated that the Veteran may have seborrheic dermatitis that is well-controlled and not apparent on examination.  The provider did not think that the seborrheic dermatitis or psoriasis were caused by radiation exposure, but did not explain why that is so.  

On April 2009 VA skin diseases examination, the Veteran complained of a chronic, scaly scalp and facial disfigurement.  A history of irritant dermatitis to coal tar and eyelid margin dermatitis was also noted.  Seborrheic dermatitis was diagnosed.  The examiner stated that it would be speculative to state whether the Veteran's seborrheic dermatitis is related to service; an alternate etiology was not identified.

On October 2012 VA dermatology examination, the Veteran complained of multiple skin complaints, hair loss since 1970, and a scaly scalp and brows since service.  He also complained of an intermittent lesion on his upper chest.  Diagnoses included a history of seborrhea dermatitis, mild rosacea, and occasional folliculitis on the chest.  The examiner opined that these are all "common skin conditions which are not etiologically tied to radiation exposure.  Thus, there is no evidence these are related to service."

The Board finds that neither opinion adequately addresses the medical questions presented.  Regarding the April 2009 VA examiner's opinion, governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones, 23 Vet. App. at 382.   The October 2012 VA examiner's opinion is inadequate as it provides no rationale for the conclusion that the Veteran's skin disability is not etiologically tied to exposure to radiation.  Consequently, another examination to secure an adequate advisory medical opinion is needed.

Additionally, to date, there is no opinion of record addressing whether or not the Veteran's hair loss may be related directly to his service, to include as due to exposure to radiation therein.   Development for a medical advisory opinion in the matter is necessary.

Right Arm Disability

The Veteran initially claimed service connection for right arm and right shoulder disabilities.  On appeal, his claim was characterized as a "right arm shoulder" disability.  Although a March 2015 rating decision granted service connection for a right shoulder disability, his claim of service connection for a right arm disability remains pending.  

A June 1989 VA treatment record notes the Veteran's complaints of right arm and shoulder dislocation.  During his September 2005 hearing before the Board, he testified that he injured his right arm during service throwing a hand grenade (which dislocated his shoulder).   He related that, following that incident, he has had pain and weakness in the arm and shoulder, with recurrent right shoulder dislocations.

What remains to be resolved is whether the Veteran has a right arm disability separate and distinct from the right shoulder disability that is related to the acknowledged injury in service.  An addendum medical opinion is necessary.

Pain and Tightness in the Head and Neck

The Veteran claims service connection for a disability manifested by pain and tightness in his head and neck claimed as due to exposure to radiation.  A June 1989 VA treatment record notes his complaints of occasional frontal headaches.  On May 2009 VA general examination, the Veteran reported that he began to notice occasional headaches in the 1980s.  He denied visual problems, nausea, vomiting, photophobia, or paresthesias.  Tension headaches were diagnosed.  The examiner opined that the Veteran's headaches are not secondary to exposure to radiation.  However, the opinion is unaccompanied by rationale and does not address whether the headaches may otherwise be related to service.

On August 2012 VA neck examination, the examiner noted the Veteran's contention that his exposure to radiation caused multiple problems, including pain and weakness in his right arm, numbness in his legs, feet, and toes, and tightness in his head and neck.  The Veteran reported that his right neck pain began in the 1970s, with no history of injury during service.  Degenerative disc disease of the cervical spine was diagnosed, and the examiner opined that there was no evidence in literature that ionizing radiation has any etiologic effect on the Veteran's cervical spine degenerative disc disease.  The examiner did not opine whether the disability may otherwise be related to service.  Accordingly, further development for a more complete, adequate medical opinion is necessary.

Bilateral Leg, Foot, and Toe Numbness

At the September 2005 hearing before the Board, the Veteran testified he has had numbness in both lower extremities (to include in the legs, feet, and toes) since the 1960s.   On July 1984 VA treatment, his episodic numbness was considered to be either functional or due to peripheral neuropathy.

On August 2012 VA examination, the Veteran reported a history of burning in his feet beginning in the 1950s.  The examiner noted that the Veteran's history and recall of treatment were "quite sketchy" but noted that the Veteran had an electrodiagnostic study of his lower extremities in 1980 for complaints of numbness and weakness.  Electromyelogram and nerve conduction velocities were compatible with a mild L5 nerve root irritation and probable early findings of peripheral neuropathy.  Current x-ray findings showed no evidence of osteoarthritis or soft tissue calcification.  The examiner noted that the Veteran did not have a diagnosed foot condition, but diagnosed bilateral metatarsalgia.  He suggested that the Veteran be examined by a neurologist with respect to his complaints of burning sensation in both feet, but opined that there did not appear to be any relationship between the Veteran's foot disability and his minimal exposure to ionizing radiation.

On November 2012 VA general examination, the Veteran complained of leg numbness.  Neurological examination revealed significant sensory neuropathy of the upper and lower extremities with decrease in sensitivity.  Severe peripheral neuropathy was diagnosed.  The examiner stated that he had "no idea" whether the Veteran's peripheral neuropathy had anything to do with radiation exposure and that the etiology was unknown.  He noted that a number of medical problems, including seborrheic dermatitis, could have some effect on peripheral neuropathy.

Upon review of the evidence of record, the Board finds that a remand is required for several reasons.  First, the November 2012 examiner's opinion that the Veteran's seborrheic dermatitis could have "some effect" on his peripheral neuropathy raises a secondary service connection question which must be addressed.  Second, because the Veteran's bilateral leg, feet, and toe numbness could be related to his neck disability (for which he is also seeking service connection), those issues are inextricably intertwined with the claim of service connection for a neck disability, which is being remanded.  Third, neither examiner provided an opinion regarding whether the Veteran's bilateral leg, foot, and/or toe numbness could be etiologically related directly to his service.  Fourth, the November 2012 examiner opined that he had "no idea" whether the Veteran's peripheral neuropathy is related to his exposure to radiation.  As is noted above, an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  Consequently, a new examination to secure an adequate advisory medical opinion is needed.

Additional Considerations 

The record also suggests that the medical evidence associated with the record is incomplete.  During April 2007 VA treatment, the Veteran reported seeing an eye doctor at Krusar Eye Care.  During January 2015 VA treatment, it was noted that he was seeing a dermatologist, Dr. Spezia Michael, for treatment.  Records of any private treatment the Veteran has received for the disabilities on appeal may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any evaluations or treatment he has received for the disabilities remaining on appeal, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to specifically include those from Kursar Eye Care and Dr. Spezia Michael. The AOJ should secure for the record complete records of all pertinent treatment and evaluations from the providers identified.   If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should also secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal.

2.  Thereafter, the AOJ should arrange for an ophthalmological evaluation of the Veteran to ascertain the nature and likely etiology of his eye disabilities.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each eye disability entity found during the appeal period.  (Please address specifically the notations of dry eye and swollen eyelids in the record.)
(b) Please identify the likely etiology of each eye disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred during the Veteran's service, to include as due to exposure to radiation? The examiner should consider the Veteran's statements that he had an eye infection in service and that his eyes have been swollen since (noting that his STRs and early postservice treatment records are unavailable).

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of the lump on his chest, and his skin and hair loss disabilities, and in particular, whether or not such were incurred in or aggravated by his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) the lump on chest, and each skin and hair loss disability entity found/shown by the record during the pendency of these claims.  

(b) Please identify the likely etiology of each lump on chest, other skin, and hair loss disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred during the Veteran's service, to include as due to exposure to ionizing radiation? The examiner should consider the Veteran's statements that his hair began to fall out during service (noting that his STRs and early postservice treatment records are unavailable).

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician(s) to determine the existence and nature and likely etiology of any right arm and neck, headache, and bilateral leg, feet, and toe numbness disabilities, and in particular, whether or not such were incurred in or aggravated by his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right arm and neck, headache, and leg, foot, and toe numbness entity found/shown by the record during the pendency of the instant claims.  Specifically, does the Veteran have a right arm disability that is separate and distinct from his service-connected right shoulder disability?

(b) Please identify the likely etiology of each right arm and neck, headache, and leg, foot, and toe numbness entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred during the Veteran's service, to include as due to exposure to ionizing radiation?

(c) If a right arm disability is diagnosed and determined to not be related directly to service, is it at least as likely as not (a 50% or greater probability) that such disability was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right shoulder disability?

(d) If the opinion is to the effect that the Veteran's right shoulder disability did not cause, but aggravated, his right arm disability, the examiner should specify, so far as is possible, the degree of such disability that has resulted from such aggravation.

(e) If the Veteran's bilateral leg, foot, and toe numbness are determined to not be related directly to service, but a neck disability is determined to be related to service, is it at least as likely as not (a 50% or greater probability) that such disabilities were (i) caused or (ii) aggravated by (increased in severity due to) the neck disability?

(f) If the opinion is to the effect that the Veteran's neck disability did not cause, but aggravated, his bilateral leg, feet, and toe numbness, the examiner should specify, so far as is possible, the degree of such disability that has resulted from such aggravation.

The examiner must explain the rationale for all opinions in detail.

5.  The AOJ should then review the record and re-adjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


